February 6, 2012 Dreyfus Premier Short Intermediate Municipal Bond Fund - Dreyfus Short-Intermediate Municipal bond Fund Supplement to Current Statement of Additional Information The following information supplements the information contained in the section of the Fund’s Statement of Additional Information entitled “Certain Portfolio Manager Information”: The following table lists the number and types of accounts (including the Fund) advised by Jeffrey Burger, one of the Fund's primary portfolio managers, and assets under management in those accounts as of December 31, 2011: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Jeffrey Burger 3 $1.6B 0 N/A 0 N/A The following table provides information on accounts managed (included within the table above) by Jeffrey Burger, one of the Fund's primary portfolio managers, that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Jeffrey Burger None N/A N/A The following table lists the dollar range of fund shares beneficially owned by Jeffrey Burger, one of the Fund's primary portfolio managers, as of December 31, 2011: Primary Portfolio Manager Fund Dollar Range of Funds Shares Beneficially Owned Jeffrey Burger DSIMBF None
